Journal Entries: (i) Dec. 16, 1829: libel filed, time fixed for trial, notice ordered published; (2) Jan. 1, 1830: publication proved, proclamation made; (3) Jan. 16, 1830: claim filed, bond filed, claimants allowed to prosecute claim, *207rule to plead or answer; (4) Dec. 9, 1830: jury-trial, attendance of witnesses proved; (5) Dec. 10, 1830: verdict that fifteen bushels of the oats and eight hundred pounds of the flour had been illegally imported, motion for forfeiture and sale of said property; (6) Dec. 13, 1830: reasonable cause of seizure of property, not illegally imported, certified; (7) Dec. 20, 1830: property illegally imported forfeited, sale and notice of sale ordered, property not illegally imported ordered restored.
Papers in File (1829-31): (1) Libel; (2) proof of posting notice, published notice, proof of publication; (3) claim; (4) claimant’s bond; (5) claimant’s plea; (6-9) subpoenas; (10) subpoena duces tecum; (11) verdict; (12) copy of order of sale, return, printer’s bill, receipt.
File No. 41 of 1829.